Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in vew of Tanaka.
Ihara (US 2012/0103809) teaches an electrophoresis tank and process comprising a retaining solution and a dispersion solution comprises a component selected from a group consisting of water, heavy water, organic solvent and ionic liquid as a solvent component (see abstract, claim 4). The retaining solution and the dispersion solution further comprises a surfactant as an adjuvant agent for dispersion (see claim 5). The method comprising a semiconducting single-walled carbon nanotube and a group comprising a metallic single-walled carbon nanotube (see claims). Ihara (US 2012/0103809) teaches an electrophoresis tank and process comprising wherein a number of electrodes of the electrophoresis tank is two.
Ihara may not teach the entire process.
Tanaka (US 8,697,026) teaches an electrophoresis apparatus and process to separate single walled carbon nanotubes into semi-conductive and conductive nanotubes (See abstract and claims). Tanaka teaches a surfactant (See claims). The CNT may be separated from each other depending on the length or the thickness thereof (see electrophoresis section).
The process of Ihara is otherwise the same as the claimed process with a method of pulling of the separated parts of the solution and gravity or verticle separation of the CNTs in the electrophoresis tank, wherein the direct voltage can be whatever is needed to separate the CNTs based on their size and diameter [0069,0070, figures and Examples]. 
Further, the method of separating the layers of the separated solution from the rest [See Examples]. Therefore, it would have been obvious to use the claimed method of claim 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed voltage in order to separate the CNTs based on size or metallic and semi-conductive properties. 



Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in vew of Tanaka.

The above references do not teach the surfactant of claim 2. 
Xin (US 2013/0048949) teaches dispersing single walled carbon nanotubes in a solution using a surfactant that can be polyoxyethylene alkyl ether [0039]. 
It would have been obvious to one of ordinary skill in the art at the relevant time of the filing invention to provide known surfactants for dispersing SWCNTs such as the claimed polyoxyethylene alkyl ether [0039]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783